DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 21, 2022 has been entered and considered by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., U.S. Patent Application Publication 2018/0033835 A1 (hereinafter Zeng), in view of Masuda et al., U.S. Patent Application Publication 2016/0112614 A1 (hereinafter Masuda), and Ou et al., U.S. Patent Application Publication 2020/0203445 A1 (hereinafter Ou).
Regarding claim 1, Zeng teaches a display device (FIGS. 1A-2D, and 37, paragraph[0228] of Zeng teaches one embodiment of the disclosure further provides a display device; FIG. 37 is a structural representation of a display device according to an embodiment of the disclosure; as shown in FIG. 37, the display device 6 includes a display panel 7 according to the above embodiments, and hence the display device 6 according to the embodiment of the disclosure also has the beneficial effects described in the above embodiments, which will not be described again here; and it needs to be noted that, the display panel may be a mobile phone as shown in FIG. 37, and it may also be a computer, a TV set and an intelligent wearable device, etc., which is not defined in the embodiments of the disclosure (i.e., Zeng teaches a display device including a display panel)), comprising: a display module configured to display an image (1 FIGS. 1A-1B, paragraph[0087] of Zeng teaches FIG. 1A is a top view showing the structure of a display panel according to an embodiment of the disclosure, and FIG. 1B is a schematic sectional view taken along direction LL′ in FIG. 1A; in conjunction with FIG. 1A and FIG. 1B, the display panel includes a display module 1, a fingerprint identification module 2 and an angle defining film 3; and the display module 1 includes an array substrate 10 and a plurality of organic light-emitting structures 11 on the array substrate 10, the fingerprint identification module 2 is located in a display region AA on one side of the array substrate 10 that is facing away from the organic light-emitting structure 11, and includes a first substrate 20 and at least one fingerprint identification unit 21 on the first substrate 20, and the angle defining film 3 is located between the display module 1 and the fingerprint identification module 2 (i.e., Zeng teaches a display panel that includes a display module with organic light-emitting structures capable of displaying an image)); and 
a detection sensor below the display module, the detection sensor including a base layer, a biometric sensing layer on the base layer, an optical pattern layer on the biometric sensing layer (2, 20, 21, 3 FIGS. 1A-1B, paragraph[0087] of Zeng teaches FIG. 1A is a top view showing the structure of a display panel according to an embodiment of the disclosure, and FIG. 1B is a schematic sectional view taken along direction LL′ in FIG. 1A; in conjunction with FIG. 1A and FIG. 1B, the display panel includes a display module 1, a fingerprint identification module 2 and an angle defining film 3; and the display module 1 includes an array substrate 10 and a plurality of organic light-emitting structures 11 on the array substrate 10, the fingerprint identification module 2 is located in a display region AA on one side of the array substrate 10 that is facing away from the organic light-emitting structure 11, and includes a first substrate 20 and at least one fingerprint identification unit 21 on the first substrate 20, and the angle defining film 3 is located between the display module 1 and the fingerprint identification module 2 (i.e., Zeng teaches a display panel having a fingerprint identification module located in a display region, wherein the fingerprint identification module includes at least one fingerprint identification unit on a first substrate, and wherein an angle defining film is disposed below the display module and on the at least one fingerprint identification unit)), and a sensing dielectric layer on the optical pattern layer (16 FIGS. 1A-2B, and 9, paragraph[0141] of Zeng teaches during specific manufacturing, the materials of the first planarization layer 16 and the second planarization layer 17 may be any insulating material; because polyimide has stable physical and chemical properties, a good electric insulation, a simple manufacture process and a low cost, the materials of the first planarization layer 16 and the second planarization layer 17 may be polyimide, and See also at least paragraphs[0081] and [0087] of Zeng (i.e., Zeng teaches a first planarization, which is an insulating material disposed on the angle defining film)), wherein the optical pattern layer includes: a plurality of transmission parts that provide the biometric sensing layer with light that is externally incident through the display module: and a light-shield part that at least partially surrounds the plurality of transmission parts, wherein the light-shield part includes a plurality of light-shield patterns (M31, M32 FIGS. 1A-2B, paragraph[0099] of Zeng teaches FIG. 2A is a top view showing the structure of an angle defining film according to an embodiment of the disclosure, and FIG. 2B is a schematic sectional view taken along MM′ in FIG. 2A; and in conjunction with FIG. 2A and FIG. 2B, the angle defining film 3 includes a plurality of partially light transmitting regions M32 and light transmitting regions M31 that are parallel with the plane of the first substrate 20 and arranged alternately along the same direction, the partially light transmitting region M32 is provided with a light-absorbing material, and the light transmissivity of the light transmitting region M31 is larger than that of the partially light transmitting region M32, and See also at least ABSTRACT and paragraph[0100] of Zeng (i.e., Zeng teaches an angle defining film having light transmitting regions interleaved within partially light transmitting regions)); but does not expressly teach that are recessed in a direction toward the base layer, wherein each of the recessed portions of the plurality of light-shield patterns has a curved surface.  
However, Masuda teaches that are recessed in a direction toward the base layer, wherein each of the recessed portions of the plurality of light-shield patterns (FIGS. 1-2, and 8, paragraph[0106] of Masuda teaches furthermore, in the second embodiment, a transparent insulation film 46 laminated on a surface of a pinning layer 45 is conformally formed using, for example, a sputtering method, and See also at least ABSTRACT and paragraphs[0055], [0053], and [0103]-[0105] of Masuda (i.e., Masuda teaches an inter-pixel light-blocking portion that is caved-in (i.e., dug in) towards a supporting substrate)), but the combination of Zeng and Masuda still do not expressly teach has a curved surface.
However, Ou teaches has a curved surface (FIG. 3, paragraph[0034] of Ou teaches the collimator 30 is made of a transparent material, and the collimator 30 can ensure that the light emitted by the collimator is parallel, thereby avoiding the influence of the identification of the photographing object due to interference or diffraction during the photographing process; besides, a plan view shape of the collimators 30 is preferably a curved polygon, and may also be a diamond, a circle, a rectangle or a regular polygon; and the curved polygon may be a structure having irregularities or a pattern formed by a curved structure, similar to a petal shape, as long as the first pixel gap can be completely filled as much as possible, thereby reducing scattering and increasing the amount of the incident light; the plan view shape in this embodiment refers to a view obtained by orthographic projection from the upper side to the lower side of the display panel, and See also at least ABSTRACT, paragraphs[0012], [0043], and Claim 6 of Ou (i.e., Ou teaches a display panel with collimators having a circular shape)).
Furthermore, Zeng, Masuda, and Ou are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of suitably forming the display device with a suitable sensor.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Zeng based on Masuda and Ou wherein the light-shield part includes the plurality of light-shield patterns that are recessed in a direction toward the base layer, wherein each of the recessed portions of the plurality of light-shield patterns has a curved surface.  One reason for the modification as taught by Masuda is to improve sensitivity of an imaging device while suppressing degradation of color mixture (ABSTRACT and paragraph[0001] of Masuda).  Another reason for the modification as taught by Ou is to improve light transmittance (ABSTRACT and paragraph[0043] of Ou).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 2, Zeng teaches wherein the sensing dielectric layer (FIGS. 1A-2B, and 9, paragraph[0141] of Zeng teaches during specific manufacturing, the materials of the first planarization layer 16 and the second planarization layer 17 may be any insulating material; because polyimide has stable physical and chemical properties, a good electric insulation, a simple manufacture process and a low cost, the materials of the first planarization layer 16 and the second planarization layer 17 may be polyimide, and See also at least paragraphs[0081] and [0087] of Zeng (i.e., Zeng teaches a first planarization, which is an insulating material disposed on the angle defining film)); but does not expressly teach includes a plurality of dielectric patterns that are recessed in a same direction in which the light-shield patterns are recessed.
However, Masuda teaches includes a plurality of dielectric patterns that are recessed in a same direction in which the light-shield patterns are recessed (46 FIGS. 1-2, and 8, paragraph[0106] of Masuda teaches furthermore, in the second embodiment, a transparent insulation film 46 laminated on a surface of a pinning layer 45 is conformally formed using, for example, a sputtering method, and See also at least paragraphs[0060], [0063], [0076], and [0103]-[0105] of Masuda (i.e., Masuda teaches a transparent insulation film having a patterning conformal to and overlapping the inter-pixel light-blocking portion)).  
Regarding claim 3, Zeng, Masuda, and Ou teach the display device of claim 2, wherein the dielectric patterns overlap the light-shield patterns (FIGS. 1-2, and 8, paragraph[0106] of Masuda teaches furthermore, in the second embodiment, a transparent insulation film 46 laminated on a surface of a pinning layer 45 is conformally formed using, for example, a sputtering method, and See also at least paragraphs[0060], [0063], [0076], and [0103]-[0105] of Masuda (i.e., Masuda teaches the transparent insulation film having a patterning conformal to and overlapping the inter-pixel light-blocking portion)).  
Regarding claim 4, Zeng, Masuda, and Ou teach the display device of claim 3, wherein, when the light is externally incident through the display module, incident light on the light-shield part is refracted at the dielectric patterns and enters the transmission parts (FIGS. 1-2, 6, and 8, paragraph[0091] of Masuda teaches assuming that a refraction index of the inter-pixel light-blocking portion 47 is n1=1.5 (corresponding to SiO2) and a refraction index of the semiconductor region 41, in which the photoelectric conversion region is formed, is n2=4.0, a waveguide effect (photoelectric conversion region: core, inter-pixel light-blocking portion 47: clad) is generated by a difference in refraction index (n1<n2) so that incident light is trapped within the photoelectric conversion region; and the moth-eye structure has a disadvantage of degrading color mixture due to diffusion of light; however, by being combined with the inter-pixel light-blocking portion 47, degradation of color mixture can be canceled, and further, an incident angle at which incident light travels within the photoelectric conversion region is enlarged, thereby generating an advantage of improving efficiency of photoelectric conversion, and See also at least paragraphs[0060]-[0061], [0090], and [0103]-[0104] of Masuda (i.e., Masuda teaches light refracted and transmitted at the transparent insulation film (i.e., dielectric), diffused through an anti-reflection portion, and reflected and trapped within a photoelectric conversion region)).
Regarding claim 5, Zeng, Masuda, and Ou teach the display device of claim 2, wherein the sensing dielectric layer covers the optical pattern layer (FIGS. 1-2, 4, and 8, paragraph[0106] of Masuda teaches furthermore, in the second embodiment, a transparent insulation film 46 laminated on a surface of a pinning layer 45 is conformally formed using, for example, and See also at least paragraphs[0060], [0063], [0076], and [0103]-[0105] of Masuda (i.e., Masuda teaches the transparent insulation film having a patterning conformal to and overlapping the inter-pixel light-blocking portion)).  
Regarding claim 6, Zeng, Masuda, and Ou teach the display device of claim 1, wherein the sensing dielectric layer is disposed on the transmission parts, overlaps a portion of the light-shield part, and exposes a remaining portion of the light-shield part (FIGS. 1-2, 4, and 8, paragraph[0106] of Masuda teaches furthermore, in the second embodiment, a transparent insulation film 46 laminated on a surface of a pinning layer 45 is conformally formed using, for example, and See also at least paragraphs[0060], [0063], [0076], and [0103]-[0105] of Masuda (i.e., Masuda teaches the transparent insulation film having a patterning conformal to the inter-pixel light-blocking portion, and overlapping and exposing a metal light light-blocking portion of the inter-pixel light-blocking portion)).
Regarding claim 7, Zeng, Masuda, and Ou teach the display device of claim 5, wherein the sensing dielectric layer disposed on the transmission parts has a polygonal shape (FIGS. 1-2, 4, and 8, paragraph[0106] of Masuda teaches furthermore, in the second embodiment, a transparent insulation film 46 laminated on a surface of a pinning layer 45 is conformally formed using, for example, and See also at least paragraphs[0060], [0063], [0076], and [0103]-[0105] of Masuda (i.e., Masuda teaches the transparent insulation film having a patterning, which has a polygonal shape, conformal to the inter-pixel light-blocking portion, and overlapping and exposing the inter-pixel light-blocking portion)).
Regarding claim 8, Zeng, Masuda, and Ou teach the display device of claim 7, wherein, when the light is incident through the display module, incident light on the light-shield part is refracted at the sensing dielectric layer and enters the transmission parts (FIGS. 1-2, 6, and 8, paragraph[0091] of Masuda teaches assuming that a refraction index of the inter-pixel light-blocking portion 47 is n1=1.5 (corresponding to SiO2) and a refraction index of the semiconductor region 41, in which the photoelectric conversion region is formed, is n2=4.0, a waveguide effect (photoelectric conversion region: core, inter-pixel light-blocking portion 47: clad) is generated by a difference in refraction index (n1<n2) so that incident light is trapped within the photoelectric conversion region; and the moth-eye structure has a disadvantage of degrading color mixture due to diffusion of light; however, by being combined with the inter-pixel light-blocking portion 47, degradation of color mixture can be canceled, and further, an incident angle at which incident light travels within the photoelectric conversion region is enlarged, thereby generating an advantage of improving efficiency of photoelectric conversion, and See also at least paragraphs[0060]-[0061], [0090], and [0103]-[0104] of Masuda (i.e., Masuda teaches light refracted and transmitted at the transparent insulation film (i.e., dielectric), diffused through an anti-reflection portion, and reflected and trapped within a photoelectric conversion region)).  
Regarding claim 9, Zeng, Masuda, and Ou teach the display device of claim 1, wherein a distance from the biometric sensing layer to the light-shield patterns varies (FIGS. 1-2, 4, and 8 paragraph[0075] of Masuda teaches as illustrated in A of FIG. 4, the pinning layer 45 is then formed, by a chemical vapor deposition (CVD) method, on an entire surface of the semiconductor substrate 12 in which the anti-reflection portion 48 having the moth-eye structure and the inter-pixel light-blocking portion 47 having the trench structure are formed, and See also at least paragraphs[0072]-[0074], [0076], and [0105] of Masuda (i.e., Masuda teaches the inter-pixel light-blocking portion having a trench structure)).  
Regarding claim 10, Zeng, Masuda, and Ou teach the display device of claim 1, wherein each of the light-shield patterns has a concave shape in a direction toward the base layer (FIGS. 1-2, and 8, paragraph[0106] of Masuda teaches furthermore, in the second embodiment, a transparent insulation film 46 laminated on a surface of a pinning layer 45 is conformally formed using, for example, a sputtering method, and See also at least ABSTRACT and paragraphs[0055], [0053], and [0103]-[0105] of Masuda (i.e., Masuda teaches an inter-pixel light-blocking portion that is caved-in (i.e., dug in) towards a supporting substrate)).  
Regarding claim 11, Zeng, Masuda, and Ou teach the display device of claim 1, wherein the sensing dielectric layer includes at least one of a resin or an inorganic material (FIGS. 1-2 and 8, paragraph[0061] of Masuda (i.e., Masuda teaches the transparent insulation film made of a resin material or even titanium dioxide)).
Regarding claim 12, Zeng, Masuda, and Ou teach the display device of claim 1, wherein the transmission parts are disposed 358836L-1658 (LO-300324-US)on the light-shield part and are spaced apart from each other along a first direction and a second direction that intersects the first direction (FIGS. 1-2, 6, and 8, paragraph[0105] of Masuda teaches the second embodiment illustrated in FIG. 8 is different from the aforementioned first embodiment in that a metal light-blocking portion 101 is newly provided by filling a metal material such as tungsten (W) into a central area of an inter-pixel light-blocking portion 47 having the trench structure, which is disposed between the pixels 2, and See also at least paragraphs[0060]-[0061], [0090]-[0091], and [0103]-[0104] of Masuda (i.e., Masuda teaches, as shown in FIGS. 6 and 8, photoelectric conversion regions interposed between inter-pixel light blocking portions, wherein light refracted and transmitted at the transparent insulation film (i.e., dielectric), diffused through an anti-reflection portions, and reflected and trapped within the photoelectric conversion regions)).  
Regarding claim 13, Zeng, Masuda, and Ou teach the display device of claim 1, wherein a refractive index of the sensing dielectric layer is equal to or greater than about 1.65 (FIGS. 1-2 and 8, paragraph[0061] of Masuda (i.e., Masuda teaches the transparent insulation film made of a resin material or even titanium dioxide)).  
Regarding claim 14, Zeng, Masuda, and Ou teach the display device of claim 1, wherein the biometric sensing layer includes: a transistor disposed on the base layer and including a plurality of electrodes: and a sensing element connected to the transistor (T; Td, Tg, Ts; D FIGS. 1A-1B, paragraph[0148] of Zeng teaches FIG. 14A is a schematic circuit diagram of a fingerprint identification unit according to an embodiment of the disclosure, and FIG. 14B is a schematic diagram showing the film structure of a fingerprint identification unit according to an embodiment of the disclosure; referring to FIG. 14A and FIG. 14B, the fingerprint identification unit may include a photosensitive diode D, a storage capacitor C and a thin-film transistor T; the anode D1 of the photosensitive diode D is electrically connected with the first electrode of the storage capacitor C, and the cathode D2 is electrically connected with the second electrode of the storage capacitor C and the source electrode Ts of the thin-film transistor T; the gate electrode Tg of the thin-film transistor T is electrically connected with a switch control line Gate, the drain electrode Td of the thin-film transistor T is electrically connected with a signal line Data; and the photosensitive diode D is configured to convert the light reflected by the touch body into a current signal, and See also at least paragraph[0081] of Zeng (i.e., Zeng teaches a fingerprint identification unit on the substrate and having a drain electrode, gate electrode and source electrode that is connected to a photosensitive diode)).

Potentially Allowable Subject Matter
Claim 15 is allowable, because the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 16-20 are allowable because for each of claims 16-20, based on their dependency to claim 15, the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record do not teach or suggest the following: “wherein each of the recessed portions of the plurality of light-shield patterns has a curved surface”.
Examiner respectfully disagrees.  Specifically, in regard to arguments ‘A’, summarized above, at least paragraph[0034] of Ou teaches the collimator 30 is made of a transparent material, and the collimator 30 can ensure that the light emitted by the collimator is parallel, thereby avoiding the influence of the identification of the photographing object due to interference or diffraction during the photographing process; besides, a plan view shape of the collimators 30 is preferably a curved polygon, and may also be a diamond, a circle, a rectangle or a regular polygon; and the curved polygon may be a structure having irregularities or a pattern formed by a curved structure, similar to a petal shape, as long as the first pixel gap can be completely filled as much as possible, thereby reducing scattering and increasing the amount of the incident light; the plan view shape in this embodiment refers to a view obtained by orthographic projection from the upper side to the lower side of the display panel, and See also at least ABSTRACT, paragraphs[0012], [0043], and Claim 6 of Ou.
Thus, Ou teaches a display panel with collimators having a circular shape.
Furthermore, Zeng, Masuda, and Ou are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of suitably forming the display device with a suitable sensor.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Zeng based on Masuda and Ou wherein the light-shield part includes the plurality of light-shield patterns that are recessed in a direction toward the base layer, wherein each of the recessed portions of the plurality of light-shield patterns has a curved surface.  One reason for the modification as taught by Masuda is to improve sensitivity of an imaging device while suppressing degradation of color mixture (ABSTRACT and paragraph[0001] of Masuda).  Another reason for the modification as taught by Ou is to improve light transmittance of a display panel(ABSTRACT and paragraph[0043] of Ou).
Also, in regard to independent claims 1 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A.’, summarized above, also applies to respective dependent claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621